Citation Nr: 1726808	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  04-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a bilateral shoulder disability.  


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1991 to August 1994.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board notes that the Veteran had originally requested a hearing in conjunction with this appeal, and such a hearing was scheduled in February 2009.  However, the Veteran failed to report to the hearing without explanation.  Accordingly, his hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  

This case was previously before the Board in June 2009 and September 2012, at which time the current appellate claims were remanded for further development.  In pertinent part, the most recent remand directed the Veteran to be accorded a competent medical examination to address the nature and etiology of his claimed right knee and bilateral shoulder disabilities.  Such examination was accomplished in June 2014, and all other development directed by the Board's remands appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's claimed chronic right knee disability, separate and distinct from the already service-connected fibromyalgia, was not incurred in or otherwise the result of his active service.

2.  The Veteran's chronic disabilities that are separate and distinct from the already service-connected fibromyalgia were not incurred in or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for a bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria and Analysis

In this case, the Veteran contends, in essence, that he developed recurrent problems of the right knee and both shoulders while on active duty.  

At the outset, the Board notes that service connection has already been established for fibromyalgia pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 by a March 2012 Decision Review Officer (DRO) decision.  Fibromyalgia is recognized as being manifested by widespread musculoskeletal pain, and in the DRO decision, it was stated this was to encompass the Veteran's complaints of widespread musculoskeletal pain and tender points.  As such, fibromyalgia would appear to encompass any claim the Veteran has for pain in the right knee and shoulders under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Therefore, the resolution of this case depends on whether the Veteran has a disability of the right knee and/or the shoulders that is separate and distinct from the already service-connected fibromyalgia; and, if so, whether service connection is warranted for such disability.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

For the right knee, the Veteran's service treatment records reflect he was evaluated for complaints of right knee pain x 4 years in March 1991.  It was initially noted that he reported it was due to a wrestling injury.  The Veteran also indicated that he injured his knee when he ran off of a picnic table and that the disorder existed prior to enlistment (EPTE).  The assessment was mild patella tendonitis; and quad/hamstring difficulty of the right leg.  

The Veteran indicated right knee pain due to an injury that occurred prior to service; nonetheless, a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Here, the Veteran did indicate on a Report of Medical History completed concurrent to his February 1990 enlistment examination that he had "trick" or locked knee.  However, the physician's comments to that notation was to the effect the Veteran had a history of a right knee injury in 1987, received treatment, and had no problems since that time.  Although the lower extremities were found to be abnormal on the enlistment examination itself, it was stated that was due to genu varum which appears to be a separate condition from what the Veteran was subsequently treated for in March 1991.  

In view of the foregoing, the Veteran did not have a pre-existing chronic right knee disability noted at the time of his entry into active duty other than possible genu varum which is not the condition that is the focus of this case.  Thus, to rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Here, although the Veteran did report a pre-service history of the right knee, history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Moreover, the Veteran's account of his pre-service right knee appears to be that of an acute injury that resolved with treatment.  As such, the evidence does not show that the Veteran's right knee disability clearly and unmistakably existed prior to service.

Despite the foregoing, as well as the in-service finding of mild patella tendonitis in March 1991, there does not appear to be any subsequent treatment for this diagnosis documented in the service treatment records.  The Board acknowledges the Veteran was treated for an electric shock to the right knee in February 1992, but the records themselves indicate that the shock was minor with no residual complications.  Moreover, the Veteran's lower extremities were clinically evaluated as normal on his May 1994 separation examination.  He also indicated on the concurrent Report of Medical History that he had not experienced "trick" or locked knee.  

Accordingly, a chronic right knee disorder was not shown in service or manifest to a compensable degree within a year after service.  Additionally, the Veteran's complaints of pain of the right knee is not listed as a disease in 38 C.F.R. § 3.309(a); thus, application of the use of continuity of symptoms as a theory to establish service connection is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is cognizant of the Veteran's complaints of right knee pain and the treatment received post service.  While an August 1995 VA general medical examination included a diagnosis of right knee pain, it was also stated there was no external injury that the examination itself was unremarkable.  In other words, it does not appear there was any documented right knee impairment despite the Veteran's complaints of right knee pain.  A February 2001 VA general medical examination did note 1+ laxity of the knees symmetrically and bilaterally; but range of motion was grossly within normal limits.  Further, it does not appear a chronic right knee disability was diagnosed at that time.

In any event, in June 2014, a VA examiner reviewed the Veteran's medical history from review of the VA claims folder and noted pertinent medical history facts in the examination report.  The examiner then opined that the Veteran's complaints and disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner also supported these opinions by stated rationale with reference to the documented medical history.  The opinion is of probative value.  

Regarding the bilateral shoulder disorders, the Board notes that while the Veteran's service treatment records note problems with various joints, it does not appear he was diagnosed with or treated for either shoulder while on active duty.  The Veteran's upper extremities were evaluated as normal on his February 1990 enlistment examination and May 1994 separation examination.  The Veteran also indicated on the concurrent Reports of Medical History that he had not experienced painful or "trick" shoulder or elbow.  

The Veteran's shoulder disorders were not incurred in service, nor did they manifest to a compensable degree within a year after service.  In fact, the normal discharge examination report as well as the Veteran's notation of not experiencing a painful or "trick" shoulder confirms such.  It is also noted that assessments of right brachial plexopathy and mild AC joint separation are not diseases listed in 38 C.F.R. § 3.309(a); thus, application of the use of continuity of symptoms as a theory to establish service connection is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The competent and credible evidence also fails to show that the veteran's shoulder disorders are in any way related to events of service.  No impairment of either shoulder was noted on the August 1995 VA general medical examination.  Various medical reports dated in 2000 show assessments of right brachial plexopathy and mild acromioclavicular (AC) joint separation but do not credibly attribute the disorders to service.  Additionally, there were complaints of pain and weakness of both shoulders at the February 2001 VA general medical examination, and the suprascapular musculature was noted to be tender to firm palpation bilaterally; but no chronic shoulder disability appears to have been diagnosed at that time.

Most importantly, in June 2014, a VA examination opined the Veteran's shoulder disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reviewed the Veteran's medical history and supported these opinions by stated rationale with reference to the documented medical history.  

Finally, the Board acknowledges the Veteran's appellate contentions, which attribute his disorders to service.  Competent medical evidence is required to evaluate the nature and etiology of the Veteran's claimed right knee and bilateral shoulder disabilities, however.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Further, no competent medical opinion is otherwise of record which supports the Veteran's claims of service connection.  

In sum, the preponderance of the competent medical and other evidence of record is against finding that the Veteran's right knee and/or shoulder complaints or disabilities, separate and distinct from his already service-connected fibromyalgia, were incurred in or otherwise the result of his active service.  No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


